AFFIRM; and Opinion Filed November 8, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-11-01680-CR

                             VICKIE LYNN ROLLINS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-42334-U

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Lang-Miers, and Evans
                                   Opinion by Justice O’Neill
       The State charged appellant Vickie Lynn Rollins with aggravated robbery with a deadly

weapon.    She entered a plea of no contest, and the trial court found her guilty.           After a

punishment hearing, the trial court sentenced her to fifteen years’ confinement and assessed a

$2,000 fine. The trial court also ordered her to pay $244 in court costs.

       In two issues, appellant argues (1) the trial court abused its discretion by sentencing her

to fifteen years’ imprisonment because the punishment does not meet the objective of

rehabilitation but is merely punitive, and (2) the record is insufficient to support the trial court’s

order to pay $244 in court costs. We affirm the trial court’s judgment. Because the facts are

known to the parties and unnecessary for disposition of this appeal, we issue this memorandum

opinion. TEX. R. APP. P. 47.1.
       Appellant acknowledges the State will argue her first issue is not preserved for appellate

review because she did not object when the trial court pronounced her sentence. She argues,

however, that because the “only issue before the trial court was whether to place Appellant on

probation . . . . An objection under these circumstances to the exact years assessed was

unnecessary and would have been redundant.” Further, she contends her motion for new trial

was sufficient to put the trial court on notice of her objection. We do not agree with appellant’s

arguments.

       To preserve a complaint for appellate review, the law explicitly requires a party to lodge

a timely and specific objection, motion, or request to the trial court stating the grounds for her

complaint. TEX. R. APP. P. 33.1. Even complaints involving constitutional rights are subject to

waiver if a party does not comply with the rules. Jimenez v. State, 32 S.W.3d 233, 235 (Tex.

Crim. App. 2000). The rationale of the rule requiring a timely and specific objection is to notify

the trial court of the exact basis of the relief requested so that it has the opportunity to make an

informed decision regarding whether to correct any alleged error. See Reyna v. State, 168
S.W.3d 173, 179 (Tex. Crim. App. 2005). Moreover, “[f]airness to all parties requires a party to

advance his complaints at a time when there is an opportunity to respond or cure them.” Loredo

v. State, 159 S.W.3d 920, 923 (Tex. Crim. App. 2004).

       The record shows that when the trial court pronounced appellant’s fifteen-year sentence,

she failed to make any objection. Thus, the trial court was not made aware of appellant’s

objection regarding the length and reasoning of her sentence, and we will not assume the trial

court knew or should have known she was making such an objection.

       Moreover, appellant’s assertion that she raised the issue in her motion for new trial is

without support. Appellant’s motion for new trial only asserted the verdict was contrary to the

law and to the evidence. This general allegation was insufficient to notify the trial court she was

                                                –2–
complaining about her sentence. See, e.g., Stovall v. State, 05-95-01862-CR, 1997 WL 459082,

at *5 (Tex. App.—Dallas Aug. 13, 1997, no pet.) (not designated for publication) (holding that

such general allegations in a motion for new trial is insufficient to preserve a complaint

regarding sentencing). Thus, appellant failed to preserve her issue for review. Her first issue is

overruled.

       In her second issue, appellant argues the evidence is insufficient to support the trial

court’s order to pay $244 in court costs because the clerk’s record does not contain a bill of

costs. Because the clerk’s record did not contain a bill of costs, we ordered the Dallas County

District Court to file a supplemental record containing the certified bill of costs associated with

this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (stating rules of appellate

procedure allow supplementation of the clerk’s record if a relevant item has been omitted). With

the supplemental clerk’s record containing the bill of costs now before us, appellant’s complaint

that the evidence is insufficient to support the imposition of costs is now moot. See Franklin v.

State, 402 S.W.3d 894, 894 (Tex. App.—Dallas 2013, no pet.).

       However, appellant has filed two objections to our order requiring supplementation. She

complains the clerk did not file a “proper bill of costs” because (1) it is an unsworn, unsigned

computer printout, and (2) the record does not indicate the bill of costs was filed or brought to

the trial court’s attention before costs were entered.      We have previously addressed and

overruled both of these arguments in Coronel v. State, No. 05-12-00493-CR, 2013 WL 3874446,

at *4–5 (Tex. App.—Dallas July 29, 2013, no pet.). Accordingly, we overrule appellant’s

second issue.




                                               –3–
       Having overruled both appellant’s issues, we affirm the trial court’s judgment.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

111680F.U05




                                              –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VICKIE LYNN ROLLINS, Appellant                     On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
No. 05-11-01680-CR        V.                       Trial Court Cause No. F10-42334-U.
                                                   Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 8th day of November, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –5–